Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-7-2007

USA v. Humphries
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2955




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Humphries" (2007). 2007 Decisions. Paper 991.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/991


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-2955


                           UNITED STATES OF AMERICA

                                           v.

                                 FRED HUMPHRIES,
                                            Appellant


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            D.C. Criminal No. 04-cr-00535
                             (Honorable John R. Padova)


                                 Argued March 1, 2007

       Before: SCIRICA, Chief Judge, McKEE and NOONAN*, Circuit Judges.

                                  (Filed June 7, 2007)

BRETT G. SWEITZER, ESQUIRE (ARGUED)
ROBERT EPSTEIN, ESQUIRE
Defender Association of Philadelphia
Federal Court Division
The Curtis Center, Suite 540 West
601 Walnut Street
Philadelphia, Pennsylvania 19106
      Attorneys for Appellant




   *
    The Honorable John T. Noonan, Jr., United States Circuit Judge for the Ninth Judicial
Circuit, sitting by designation.
SUSAN L. FIELDS, ESQUIRE (ARGUED)
Office of United States Attorney
615 Chestnut Street, Suite 1250
Philadelphia, Pennsylvania 19106
       Attorney for Appellee


                               OPINION OF THE COURT


NOONAN, Circuit Judge.

       Fred Humphries (“Humphries”) pled guilty to one count of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). He appeals, arguing that

the district court erred by denying his motion to suppress evidence discovered in his

vehicle. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       We may affirm the district court’s judgment on any basis supported by the record.

Erie Telecomms. v. Erie, 853 F.2d 1084, 1089 (3d Cir. 1988). While Humphries was

actually arrested for a DUI violation, there was probable cause to arrest Humphries for

leaving the scene of an accident in violation of 75 Pa. C. S. § 3743. See Devenpeck v.

Alford, 543 U.S. 146, 154-55 (2004). Two Philadelphia police officers observed

Humphries backing his Nissan Pathfinder up the wrong side of the street, away from

another vehicle pinned against a fence. The occupants of the pinned vehicle were

pointing toward the Pathfinder, which had extensive damage to its front end. Based on

the facts known to the officers, there was probable cause to believe that Humphries was

leaving the scene of an accident, and they had authority to arrest him for this offense

without a warrant. See id. at 152; see also 75 Pa. C. S. § 6304. Thus, the evidence at

                                             2
issue is admissible because it was obtained during a search incident to a lawful arrest.

New York v. Belton, 453 U.S. 454, 460 (1981). We need not reach the issue of whether

the evidence was admissible under the doctrine of inevitable discovery. See Nix v.

Williams, 467 U.S. 431 (1984).

       AFFIRMED.




                                             3